Citation Nr: 1143780	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-33 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a back disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to June 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Service connection for a back disability was denied by an August 2004 rating decision, of which the Veteran was notified in that month; the Veteran did not appeal this decision.

2.  Evidence relating to service connection for a back disability associated with the claims file subsequent to the August 2004 rating decision was not previously submitted for consideration, but does not relate to an unestablished fact necessary to establish the claim, and does not raise a reasonable possibility of substantiating the claim. 

CONCLUSIONS OF LAW

1.  The August 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004). 

2.  The evidence relating to a back disability received subsequent to the August 2004 rating decision is not new and material, and the claim for service connection for a back disability is not reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and, as discussed herein, none has been shown.

In this regard, the RO issued the Veteran a letter in April 2007 prior to the adjudication which gave rise to this appeal which was compliant with Kent in that it advised the Veteran of what constituted new and material evidence and of the basis of the prior denial of service connection for a back disability.  This letter also described the types of information and evidence that the Veteran needed to submit to substantiate his claim, and the RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  In particular with regard to Dingess notice requirements, the April 2007 letter also advised regarding the elements of degree of disability and effective date.   

Thus, in consideration of the foregoing, the Board concludes that the Veteran was provided with adequate VCAA notice by way of the April 2007 VCAA notice letter.  Also, the RO provided the Veteran with a copy of the September 2007 rating decision and the October 2008 SOC which included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases of the decision, and a summary of the evidence considered to reach the decision. 

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that appellant and his representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  

In regard to VA's statutory duty to assist, the Board notes that the Veteran's service treatment records (STRs) for his period of active military service are included in the claims folder.  In addition, post-service treatment records adequately identified as relevant to the claim have been obtained, to the extent possible, and are associated with the claims folder, and the Veteran was afforded a VA compensation examination in May 2004 addressing his original claim for service connection for a back disability. 

The Veteran's representative in a November 2011 Informal Hearing Presentation argues that a VA examination is necessary which includes an opinion as to whether the Veteran has a back disability as a result of service.  However, because new and material evidence has not been received to reopen the claim for service connection for a back disability, another VA examination addressing this claim is not necessary to fulfill the duty to assist the Veteran.  38 C.F.R. § 3.159(c)(4)(iii).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  The Board will proceed with appellate review.

II.  Legal Criteria/Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In addition, the law provides that, where a Veteran served ninety days or more of active military service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under section 5108.  See Moray v. Brown, 5 Vet. App. 211, 214   (1993). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West , 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A  (eliminating the previous requirement of a well-grounded claim).

Service connection for a back disability was denied by an August 2004 rating decision, and the Veteran was so notified in that month.  The Veteran did not appeal this decision; as a result, it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004). 

The evidence before the adjudicators in August 2004 included the STRs, which in pertinent part reflected complaints of back pain in June 1988 after the Veteran was involved in an automobile accident.  The physical examination revealed pain upon palpation of the thoracic spine, and no other abnormalities.  No further evidence of treatment for back complaints during service is shown until April 1992, at which time the Veteran reported a two-day history of back pain after running into a wall while playing racquetball.  The examination revealed tenderness in the thoracic spine, and the impression was thoracic spine strain.  The separation examination conducted in April 1993 did not reveal a back disability, although the Veteran reported a history of recurrent back pain at that time. 

The post-service evidence before the adjudicators in August 2004 included reports from private medical treatment in January 2002 that showed the Veteran describing a four-day history of discomfort in the mid back.  The examination at that time showed a shingles rash involving the lower thoracic dermatome.  

Also of record were reports from a May 2004 VA spine examination that documented consideration of the claims file.  The Veteran at that time described constant pain in the midline primarily at the lumbosacral junction.  He reported that his back was first injured in 1986 when he was in a car accident, and that he had experienced back pain since that time.  The physical examination showed some limitation of lumbar motion, increased muscle tightness in the lumbar region, and slight tenderness of the lumbar spine.  X-rays of the lumbar spine were normal, and the impression following the examination was "History of low back condition:  status post lumbosacral spine strain."  Additional evidence of record at the time of the August 2004 rating decision consisted of reports from a private Magnetic Resonance Imaging of the lumbar spine conducted in July 2004 which showed
L4-L5 disc protrusion.  

The bases for the denial of the Veteran's claim for service connection for a back disability in the August 2004 rating decision were that the STRs did not show a disabling condition associated with the low back; that the April 1993 separation examination did not reflect a back disability or any residuals from the in-service automobile accident; that the January 2002 private clinical report only reflected a four day history of back pain; and that the May 2004 VA examination did not associate a back disability with service.  

The Veteran filed a request to reopen his claim for service connection for a back disability in March 2007, repeating his assertion that his current back problems were the result of service.  Added to the record at that time was a statement from an individual who said he had served with the Veteran and recalled that he had complained of back pain after a car accident during service in 1987.  Also submitted was a VA outpatient treatment report dated in February 2006, reflecting complaints of daily back aches.   

None of the evidence submitted since the August 2004 rating decision contains any medical evidence demonstrating the existence of a current back disability that is the result of service.  Thus, as it was the lack of any such evidence that was the basis of the denial in August 2004, none of the evidence submitted since the August 2004 rating decision constitutes new and material evidence as it does not raise a reasonable possibility of substantiating the claim for service connection for a back disability.  With regard to the statement from an individual who stated that he served with the Veteran received in March 2007, the credibility of this statement has been presumed.  Justus, supra.  However, such lay assertions of medical causation cannot serve as the predicate to reopen a claim under section 5108.  See Moray, supra.  

In conclusion, even considering the holding in Shade v. Shinseki, supra, to the effect that the VA regulation as to reopening a claim "must be read as creating a low threshold," none of the evidence received since the August 2004 rating decision raises a reasonable possibility of substantiating the claim for service connection for a back disability.  Therefore, the Board finds that the criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the claim cannot be reopened. 


ORDER

New and material evidence having not been received, the request to reopen the claim of entitlement to service connection for a back disability is denied. 



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


